Citation Nr: 1801828	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for aplastic anemia as a result of VA treatment in January 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1973 to May 1977 and from November 1982 to October 1985.  He passed away in January 2017.  The appellant is his surviving spouse and has been substituted in his place for the purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied compensation under 38 U.S.C. § 1151 for aplastic anemia.

The appellant testified before the undersigned Veterans Law Judge at a Board hearing in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Aplastic anemia was not caused by levomethadyl acetate (LAAM) prescribed through VA treatment in January 2002.



CONCLUSION OF LAW

The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for aplastic anemia as a result of VA treatment in January 2002 have not been met.  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish actual causation, the evidence must show that the VA treatment at issue resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c).

In this case, VA treatment records dated January 2002 show the Veteran received LAAM treatment as part of his substance abuse therapy.  Shortly thereafter, he developed pitting edema in both legs.  He was switched from LAAM back to methadone.  The treating physician noted that LAAM "appeared to be the culprit" for the edema of the legs.

Private treatment records from September 2006 show the Veteran was in his usual state of health until about six months prior, when he developed decreasing strength and increasing weakness.  He was ultimately diagnosed with aplastic anemia.   Aplastic anemia is a blood disorder in which the body's bone marrow does not make enough new blood cells.  Http://www.nhlbi.nih.gov/health-topics/aplastic-anemia.

The Veteran, and now the appellant, has asserted that the LAAM treatment received in 2002 was the cause of the aplastic anemia.  In support of this contention, the appellant submitted medical treatise information in May 2017 which stated that aplastic anemia can be caused by exposure to certain chemicals and drugs, among other things.  

However, a May 2011 VA examiner found that aplastic anemia was less likely than not caused by or a result of the LAAM treatment.  He noted that LAAM was removed from the market in 2003 due to an association with fatal heart arrhythmias.  However, there were no reports of cytopenias, including aplastic anemia, associated with LAAM, and the available literature did not support a causative effect of LAAM on marrow failure syndromes or auto-immune cytopenias.  He stated that the LAAM treatment had a temporal relationship to the Veteran's leg edema, but less so with his bone marrow suppression.  He concluded that other causes, including the Veteran's chronic hepatitis C, are associated with aplastic anemia and are more likely to have been a contributing factor.

There is no competent medical evidence to refute this examiner's conclusions or to otherwise link the Veteran's aplastic anemia to the LAAM treatment he received from VA in 2002.  The medical treatise evidence submitted by the appellant speaks in general terms about the link between aplastic anemia and certain chemicals or medications, but does not specifically discuss LAAM.  The Board has also considered the statements made by the appellant and Veteran in support of the claim.  However, they have not demonstrated any specialized knowledge or expertise to indicate they are capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the link between aplastic anemia and LAAM treatment falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, the overall weight of the evidence is against a finding that LAAM treatment caused the Veteran's aplastic anemia.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim.


ORDER

Compensation under 38 U.S.C.A. § 1151 for aplastic anemia as a result of VA treatment in January 2002 is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


